FILED
                              NOT FOR PUBLICATION                           OCT 04 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



RAYMOND PADILLA,                                 No. 12-15031

                Plaintiff - Appellant,           D.C. No. 3:07-cv-00442-RAM

  v.
                                                 MEMORANDUM *
DEBRA BROOKS; et al.,

                Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                  Robert A. McQuaid, Magistrate Judge, Presiding **

                           Submitted September 24, 2013 ***

Before:         RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Nevada state prisoner Raymond Padilla appeals pro se from the district

court’s judgment in his 42 U.S.C. § 1983 action alleging various constitutional



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with sanctions imposed for refusing to be double-celled

and with his placement in administrative segregation. We have jurisdiction under

28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). Starr v. Baca, 652 F.3d 1202, 1205

(9th Cir. 2011). We affirm.

      The district court properly dismissed Padilla’s claims based on his

placement in administrative segregation and his claims against defendants

Chambliss, Gibbons, Peltzer, Skolnik, and Doe defendants 1-2 because Padilla

failed to allege sufficient facts linking defendants to the alleged constitutional

violations. See Lacey v. Maricopa County, 693 F.3d 896, 915-16 (9th Cir. 2012)

(en banc) (discussing the causation requirement of a 42 U.S.C. § 1983 claim);

Starr, 652 F.3d at 1207-08 (explaining the requirements for establishing

supervisory liability).

      The district court properly dismissed Padilla’s claims against the State of

Nevada and its agencies, and his claims for damages against individual defendants

in their official capacities, as barred by the Eleventh Amendment. See Flint v.

Dennison, 488 F.3d 816, 824-25 (9th Cir. 2007) (states, state agencies, and state

officials sued for damages in their official capacities are entitled to Eleventh

Amendment immunity).


                                           2                                       12-15031
      The district court did not abuse its discretion in denying Padilla’s motions

for reconsideration because Padilla failed to establish a basis warranting

reconsideration. See Sch. Dist. No. 1J, Multnomah Cnty, Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration under Fed. R. Civ. P. 60(b)).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009)

(per curiam).

      AFFIRMED.




                                          3                                   12-15031